In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-3320
MARIETTA TAYLOR,
                                             Plaintiff-Appellant,
                                v.


FEDERAL NATIONAL MORTGAGE ASSOCIATION,
WATERFIELD MORTGAGE COMPANY, and
BURKE, COSTANZA & CUPPY, LLP,
                                          Defendants-Appellees.

                          ____________
        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
             No. 02-C-382—Philip P. Simon, Judge.
                          ____________
    ARGUED FEBRUARY 12, 2004—DECIDED JULY 2, 2004
                   ____________



  Before CUDAHY, COFFEY and ROVNER, Circuit Judges.
   CUDAHY, Circuit Judge. Plaintiff-Appellant Marietta
Taylor lost her home in a foreclosure action brought in the
Superior Court of Lake County, Indiana by the Federal
National Mortgage Association (Fannie Mae) and
Waterfield Mortgage Company (Waterfield) through the law
firm of Burke, Costanza & Cuppy, LLP (BCC) (collectively,
the Defendants). Rather than directly appealing this
judgment, Taylor filed a suit in state court alleging that the
2                                               No. 03-3320

Defendants had committed extrinsic fraud and a fraud upon
the court by instituting a wrongful foreclosure action
against her in violation of two federal statutes. After the
Defendants removed the case to federal court, the district
court dismissed Taylor’s suit with prejudice for lack of
subject matter jurisdiction because it implicated the Rooker-
Feldman doctrine. Taylor now appeals, but for the following
reasons, we affirm.


                             I.
  When Taylor’s husband died, her Social Security disabil-
ity payments were temporarily suspended, though they
were guaranteed by the Social Security Administration.
Having no other income, she was unable to make timely
payments on her mortgage and consequently fell behind on
her account. In November 1998, Taylor received an offer of
assistance with her monthly mortgage payment from the
Calumet Township Trustee (the Trustee). But although the
Trustee tendered payments for February 1999 and April-
November 1999, these payments were refused because the
loan had entered foreclosure, and Taylor needed to pay
attorney’s fees of $1,235 in order to cure the foreclosure
action before her account (which was approximately $2,000
in arrears as of December 30, 1999) could be brought up to
date. Fannie Mae and Waterfield ultimately obtained a
judgment of foreclosure from the Lake County Superior
Court.
  Instead of appealing this judgment, on August 21, 2002,
Taylor filed a “Complaint to Vacate Judgment and for
Compensatory As Well As Punitive Damages Based On
Fraud Upon the Court” (Complaint) in Lake County
Superior Court, claiming that the Defendants had com-
mitted a fraud upon the court by instituting a wrongful
foreclosure action against her, which itself was alleged to
have been in violation of the Equal Credit Opportunity Act
No. 03-3320                                                   3

(ECOA), 15 U.S.C. § 1691 et seq., and 42 U.S.C. § 1985. The
Defendants removed the case to federal court and then
moved to dismiss pursuant to Rule 9(b) of the Federal Rules
of Civil Procedure for failure to plead her fraud claim with
specificity.
  Upon the district court’s review of the Defendants’ motion
to dismiss, a jurisdictional question arose: whether the
Rooker-Feldman doctrine barred subject matter jurisdiction
over the case. After the parties briefed the issue, the district
court found that Taylor had requested the federal court to
set aside the state court’s judgment of foreclosure and that
the Rooker-Feldman doctrine thus barred her suit. More-
over, the district court found that even if Taylor “recast the
complaint another way, we would still be constrained to
find that the action is inextricably intertwined with the
state court judgment.” (Appellant’s Appx. at 27.) The
district court found that the injury of which Taylor com-
plained was caused by the state court’s judgment of foreclo-
sure, not by the acts of the Defendants. Since Taylor was
found to have had a reasonable opportunity to raise her
claims and to challenge the foreclosure in state court, the
district court dismissed Taylor’s suit with prejudice for lack
of subject matter jurisdiction pursuant to the Rooker-
Feldman doctrine and remanded it to the state court from
whence it came.


                              II.
  We review de novo a district court’s determination that it
lacks subject matter jurisdiction based on the Rooker-
Feldman doctrine. Brokaw v. Weaver, 305 F.3d 660, 664
(7th Cir. 2002). The Rooker-Feldman doctrine derives its
name from two decisions of the United States Supreme
Court, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983). Simply put, the Rooker-Feldman doctrine
4                                                      No. 03-3320

“precludes lower federal court jurisdiction over claims
seeking review of state court judgments . . . [because] no
matter how erroneous or unconstitutional the state court
judgment may be, the Supreme Court of the United States
is the only federal court that could have jurisdiction to
review a state court judgment.” Brokaw, 305 F.3d at 664.
Therefore, if a claim is barred by the Rooker-Feldman
doctrine, the federal court lacks subject matter jurisdiction
over the case. Id.
  In applying the Rooker-Feldman doctrine, the immediate
inquiry is whether the “federal plaintiff seeks to set aside
a state court judgment or whether he is, in fact, presenting
an independent claim.” Kamilewicz v. Bank of Boston Corp.,
92 F.3d 506, 510 (7th Cir. 1996). Claims that directly seek
to set aside a state court judgment are de facto appeals and
are barred without additional inquiry. However, federal
claims presented to the district court that were not raised
in state court or that do not on their face require review of
a state court’s decision may still be subject to Rooker-
Feldman if those claims are “inextricably intertwined” with
a state court judgment.1 See Brokaw, 305 F.3d at 664. While
“inextricably intertwined” is a somewhat metaphysical


1
   Even though the Rooker-Feldman doctrine does not apply to
claims that are neither de facto appeals nor are inextricably in-
tertwined with a state court judgment, these claims may still be
barred as claim-precluded under res judicata if the plaintiff liti-
gated them (or could have litigated them) in state court proceed-
ings. See Rizzo v. Sheahan, 266 F.3d 705, 713-14 (7th Cir. 2001)
(If “the injury alleged is distinct from that judgment, i.e., the
party maintains an injury apart from the loss in state court and
not ‘inextricably intertwined’ with the state judgment . . . res judi-
cata may apply, but Rooker-Feldman does not. . . . Also known as
claim preclusion, res judicata is an affirmative defense designed
to prevent the relitigation of claims that were or could have been
asserted in an earlier proceeding.”) (internal quotations and
citations omitted).
No. 03-3320                                                   5

concept, the “crucial point is whether ‘the district court is in
essence being called upon to review the state-court deci-
sion.’ ” Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993)
(quoting Feldman, 460 U.S. at 483-84 n.16). The determina-
tion hinges on whether the federal claim alleges that the
injury was caused by the state court judgment, or, alterna-
tively, whether the federal claim alleges an independent
prior injury that the state court failed to remedy. See Long
v. Shorebank Development Corp., 182 F.3d 548, 555 (7th
Cir. 1999).
  Once we have determined that a claim is inextricably
intertwined, i.e., that it indirectly seeks to set aside a state
court judgment, we must then determine whether “the
plaintiff did not have a reasonable opportunity to raise the
issue in state court proceedings.” Brokaw, 305 F.3d at 668
(citing Long, 182 F.3d at 558). Here, if the plaintiffs could
have raised the issue in state court proceedings, the claim
is barred under the Rooker-Feldman doctrine. If not, the
suit is free to proceed in federal court (subject to any claim
preclusion defenses). To establish that they did not have a
reasonable opportunity to raise an issue in state court,
federal litigants must
    point[ ] to some factor independent of the actions of the
    opposing party that precluded the litigants from raising
    their federal claims during the state court proceedings.
    Typically, either some action taken by the state court or
    state court procedures in place have formed the barriers
    that the litigants are incapable of overcoming in order
    to present certain claims to the state court.
Long, 182 F.3d at 558.


A. Are Taylor’s claims independent?
  Taylor’s first claim is that a fraud was perpetrated on the
state court that granted the judgment of foreclosure.
6                                                No. 03-3320

Although the relief Taylor prays for in her complaint with
respect to all three of her claims is “to recover her home, or
equal monetary value plus interest of 10% per annum, plus
punitive damages,” (Appellant’s Appx. at 12, 13), the relief
granted when a claim of fraud on the court succeeds is that
the party claiming fraud is relieved from the judgment, i.e.,
the judgment is set aside. See Ind. Trial Rule 60(B)(3) (“On
motion and upon such terms as are just the court may
relieve a party or his legal representative from an entry of
default, final order, or final judgment, including a judgment
by default, for . . . fraud (whether heretofore denominated
intrinsic or extrinsic), misrepresentation, or other miscon-
duct of an adverse party.”). The district court correctly
determined that requesting the recovery of her home is
tantamount to a request to vacate the state court’s judg-
ment of foreclosure, the form in which Taylor’s complaint in
state court was in fact styled, and that the Rooker-Feldman
doctrine barred granting that relief. See Facio v. Jones, 929
F.2d 541, 543 (10th Cir. 1991) (holding that a plaintiff’s
federal action seeking to “vacate” a state court judgment
was a de facto appeal and thus barred under the Rooker-
Feldman doctrine).
  Both of Taylor’s claimed federal statutory violations, on
the other hand, allow for money damages. See 15 U.S.C.
§ 1691e(a)-(b) (allowing civil actions under the ECOA for
actual and punitive damages); 42 U.S.C. § 1985(3) (a party
claiming a conspiracy to deprive her of civil rights “may
have an action for the recovery of damages, occasioned by
such injury or deprivation”). While recovery of her home is
not available through these claims, the monetary damages
Taylor claims are compensatory damages in the amount of
the value of her home plus 10% interest per annum and
punitive damages. The fact that Taylor is claiming compen-
satory damages in the amount of the value of her home
(plus interest) demonstrates that her asserted injury is the
loss of her home due to the foreclosure judgment, not an
No. 03-3320                                                   7

independent injury arising from acts of the Defendants.2 See
Brokaw, 305 F.3d at 667 (noting, in discussing Long, 182
F.3d at 557, that since “absent the eviction order, Long
would not have suffered the injuries for which she now
seeks to be compensated,” her claims appeared to be barred
under Rooker-Feldman); Wright v. Tackett, 39 F.3d 155, 157
(7th Cir. 1994) (in factually similar case, constitutional
claims found to be inextricably intertwined with state
court’s denial of plaintiff’s request to intervene in foreclo-
sure action). Since the injury Taylor seeks to be compen-
sated for did not arise until the judgment of foreclosure was
obtained and she lost her home, her federal claims for
money damages are inextricably intertwined with the state
court judgment.


B. Reasonable opportunity
  We have held that “[w]hile the Rooker-Feldman doctrine
bars federal subject matter jurisdiction over issues raised in
state court, and those inextricably intertwined with such
issues, ‘an issue cannot be inextricably intertwined with a
state court judgment if the plaintiff did not have a reason-
able opportunity to raise the issue in state court proceed-
ings.’ ” Brokaw, 305 F.3d at 668 (quoting Long, 182 F.3d at
558). The “reasonable opportunity” inquiry focuses not on
ripeness, but on difficulties caused by “factor[s] independent
of the actions of the opposing part[ies] that precluded” a
plaintiff from bringing federal claims in state court, such as


2
  If, as a hypothetical example, attorney’s fees were wrongfully
added to the balance Taylor owed on her mortgage in violation of
the ECOA, and if, when her home was sold at foreclosure, the
attorney’s fees were withheld from any balance owed to her, then
she might have an independent claim for money damages in the
amount of the wrongfully imposed attorney’s fees. But she does
not claim any such wrongful action or other independent injury.
8                                                No. 03-3320

state court rules or procedures. Long, 182 F.3d at 558.
  Frankly, both the parties and the district court seem a bit
confused about what the “reasonable opportunity” was, or
is, in this case. This is not surprising, since we are faced
with somewhat unusual circumstances with respect to this
portion of our analysis. Usually, Rooker-Feldman is raised
by defendants when a disappointed state court litigant
brings suit in federal court to overturn the state court
decision, or by plaintiffs when a defendant seeks removal of
a state suit to federal court. Here, Taylor did sue in state
court, but her suit was removed by the Defendants
to federal court (apparently without any objection from
Taylor) under asserted federal question jurisdiction. Once
the district court raised the Rooker-Feldman doctrine as a
potential bar to its subject matter jurisdiction, the Defen-
dants admitted that Rooker-Feldman applied to bar federal
jurisdiction, while Taylor had latched onto the federal
venue and argued that her suit should remain in federal
court. Taylor appealed the district court’s dismissal of her
suit because she is concerned that her claims might be
issue-precluded on remand, leaving her case “unduly pos-
tured for a state-court dismissal.” (Appellant’s Br. at 12.)
Taylor’s concern is apparently the product of the district
court’s determination that she had had a reasonable oppor-
tunity to bring her claims in the state court foreclosure
proceedings and to challenge the foreclosure.
  Although we agree with the district court that Taylor has
shown no barriers preventing her from bringing her claims
in state court, and we therefore find that the district court’s
decision to remand for lack of subject matter jurisdiction
was correct, we must attempt to allay Taylor’s concern that
her suit will be precluded on remand. Taylor’s fear (and her
desire to remain in federal court) seems to stem from
confusion about the relationship of the Rooker-Feldman
doctrine to the doctrine of res judicata, which, as we have
previously noted, “are not coextensive.” GASH Assoc. v.
No. 03-3320                                                       9

Rosemont, 995 F.2d 726, 728 (7th Cir. 1993). We have held
that “[w]here Rooker-Feldman applies, lower federal courts
have no power to address other affirmative defenses,
including res judicata. . . . [W]e . . . recognize[ ] that the
Rooker-Feldman doctrine should not be confused with res
judicata (which we sometimes term ‘preclusion’) and that
where Rooker-Feldman applies, the res judicata claim must
not be reached.” Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir.
1996). Our belief that no barriers exist to preclude Taylor
from bringing her claims in state court is based on her
failure to make us aware of any state laws, state court
procedures or other impediments that would stand in the
way of her bringing her claims in state court proceedings.
Cf. Brokaw, 305 F.3d at 662-63 (finding that since minor
plaintiff was not appointed a guardian at litem and was not
allowed to appear at state court hearing where child abuse
allegations determined, she did not have reasonable
opportunity to bring constitutional claims in state court
child neglect proceedings); Long, 182 F.3d at 559-60 (finding
that the plaintiff did not have a reasonable opportunity to
raise her federal claims in the state court eviction proceed-
ing because Illinois law precluded her from doing so). We
have not determined that Taylor is barred by res judicata
because she could have or should have brought her claims
as part of the foreclosure proceedings; the res judicata issue
(if there is one) is for the state court to determine on
remand.3


3
  Although we may not consider the issue of res judicata because
we lack the subject matter jurisdiction to do so, we note that
Indiana allows independent actions for fraud on the court to be
brought at any time after judgment has been entered. See Stonger
v. Sorrell, 776 N.E.2d 353, 357 (Ind. 2002) (adopting federal
authority in analyzing claims of fraud on the court under Indiana
Trial Rule 60(B), which holds that there is no time limit on
bringing independent actions for fraud on the court, though claims
                                                      (continued...)
10                                                   No. 03-3320

                          Conclusion
  Because Taylor’s claims are all either de facto appeals of,
or are inextricably intertwined with, the state court’s
judgment of foreclosure, and because she has failed to
demonstrate any barriers preventing the consideration of
her claims by the state court, the district court was correct
that the Rooker-Feldman doctrine deprived it of subject
matter jurisdiction over her suit. The dismissal with
prejudice of Taylor’s suit was thus appropriate, and the
district court’s order remanding her case to state court,
where she will have the opportunity to bring her claims, is
AFFIRMED.

A true Copy:
       Teste:

                           ________________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




3
  (...continued)
may be barred by laches). The fact that the Defendants errone-
ously attempted to remove Taylor’s suit to federal court should not
have any bearing on the state court’s analysis.


                      USCA-02-C-0072—7-2-04